11-335-ag
         Lin v. Holder
                                                                                        BIA
                                                                                     Bain, IJ
                                                                               A087 481 027
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23rd day of July, two thousand twelve.
 5
 6       PRESENT:
 7                RICHARD C. WESLEY,
 8                RAYMOND J. LOHIER, JR.,
 9                SUSAN L. CARNEY,
10                    Circuit Judges.
11       ______________________________________
12
13       CHANG DONG LIN,
14                Petitioner,
15
16                                                              11-335-ag
17                       v.                                     NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:               Zhou Wang, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Russell J. E. Verby, Senior
28                                     Litigation Counsel; John D.
29                                     Williams, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Chang Dong Lin, a native and citizen of the People’s

 6   Republic of China, seeks review of a January 7, 2011

 7   decision of the BIA affirming the July 7, 2009 decision of

 8   an Immigration Judge (“IJ”) denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).   In re Chang Dong Lin,

11   No. A087 481 027 (B.I.A. Jan. 7, 2011), aff’g No. A087 481

12   027 (Immig. Ct. N.Y. City July 7, 2009).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history of this case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as modified and supplemented by the BIA.

17   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005);

18   Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

19   (2d Cir. 2005).   The applicable standards of review are well

20   established.   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

21   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).    As a

22   preliminary matter, Lin has not challenged the agency’s

23   denial of CAT relief, or its findings that he failed to

                                   2
 1   establish his eligibility for asylum based on being fined or

 2   threatened with sterilization for violating China’s family

 3   planning policy.   Accordingly, we address only his

 4   application for asylum and withholding of removal based on

 5   his other resistance to China’s family planning policy.

 6       Substantial evidence supports the agency’s

 7   determination that Lin failed to establish past persecution.

 8   As Lin acknowledges, the agency correctly concluded that he

 9   was not eligible for asylum solely on the basis of his

10   wife’s forced abortion.   See Shi Liang Lin v. U.S. Dep’t of

11   Justice, 494 F.3d 296, 309-10 (2d Cir. 2007).    Nevertheless,

12   he could still qualify for relief by demonstrating that:

13   (1) he engaged in “other resistance” to the family planning

14   policy; and (2) he suffered harm rising to the level of

15   persecution or has a well-founded fear of suffering such

16   harm as a direct result of his resistance.   See id. at 313;

17   8 U.S.C. § 1101(a)(42); Matter of J-S-, 24 I. & N. Dec. 520,

18   523 (A.G. 2008).

19       Here, the agency found that the mistreatment Lin

20   suffered did not rise to the level of persecution because he

21   was not physically harmed during his one-day detention, and

22   the beatings he endured before and during his three-day

23   detention resulted only in mild injuries that did not

                                   3
 1   require medical treatment.    Given these facts and our

 2   precedents, we are hard-pressed to conclude that the

 3   agency’s determination was anything other than reasonable.

 4   See Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d Cir. 2011);

 5   Beskovic v. Gonzales, 467 F.3d 223, 226 n.3 (2d Cir. 2006).

 6   Because substantial evidence supports the agency’s

 7   determination that Lin failed to demonstrate past

 8   persecution on account of his other resistance to China’s

 9   family planning policy, it did not err in concluding that he

10   failed to establish his eligibility for asylum or

11   withholding of removal.   See 8 U.S.C. § 1252(b)(4)(B); Paul

12   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot.    Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23




                                    4